JLobinson, J.
(dissenting). This is a suit brought by the plaintiff as a redemptioner to compel the sheriff to make to him a deed of land redeemed from a prior redemptioner. There was a mortgage foreclosure of a quarter section of land. The owner failed to redeem, but a redemption was duly made by the parties (Parsons and Dunn) under small liens. To redeem, they paid $1,419. Then, within sixty days, the plaintiff duly offered to redeem from the first redemptioners, and paid to the sheriff the full amount due them, with interest at 12 per cent, amounting to $1,686.83. The sheriff accepted the money and duly made to the plaintiff a certificate of redemption. The first redemptioners refused to receive the money, and hence the sheriff refused to make to the plaintiff a deed of the land, as provided by statute.
The defense is that the second redemption was unauthorized because of the conceded fact that it was made more than a year from the date of the execution sale and foreclosure under which Parsons redeemed. *190And said execution sale was prior to the judgment of the second redemptioner. The arguments are not all on one side, but all questions of doubt must be resolved in favor of equity and justice. In making their redemption, the first redemptioner treated their judgment and the sheriff’s sale certificate as a mere lien on which there was due and owing a specified amount, and the second redemptioners treated it in the same manner and paid to the sheriff the sum due on all prior liens, with interest at 12 per cent.
No creditor can fairly complain that he is injured when he gets all his money with interest at 12 per cent, even though it may prevent him from making a speculation and getting something for nothing. In case of an execution or foreclosure sale, equity strongly favors a party who fairly and honestly tries to protect himself by a redemption from a redemptioner.
As stated in the brief of counsel: “The redemption statute is remedial in its nature, and is intended not only for the benefit of creditors holding liens subsequent to a lien in process of foreclosure, but more particularly for the purpose of making the property of the debtor pay as many of his debts as it can be made to pay, and to prevent its sacrifice, and the' statute should be liberally construed.
“One who assumes to be a redemptioner, and acquires the rights of a redemptioner also assumes the obligations and liabilities of a redemptioner, and it follows that he must permit a qualified redemptioner to redeem from him within the period given by statute to a subsequent lien holder.
“The title acquired by a redemptioner is the same which he would acquire by a voluntary sale and purchase of the sheriff’s certificate of sale, except that the statutes recognize the equity of requiring one given this right by law to permit those similarly situated to purchase from him within a specified time; in other words, it gives the subsequent lien holder the same right given him.”
There is no reason for an extended discussion of this matter. The statute on redemption, which gives a redemptioner a right to redeem from a prior redemptioner within sixty days, is plain enough, and I think the' second redemptioner is clearly within the statute.
This is the opinion to which all the Judges agreed before a rehearing.